EXHIBIT 13 ANNUAL REPORT TO STOCKHOLDERS Selected Consolidated Financial Information And Other Data The following information is derived from the audited consolidated financial statements of Flatbush Federal Bancorp, Inc.For additional information about Flatbush Federal Bancorp, Inc. and Flatbush Federal Savings and Loan Association, a more detailed presentation is made in the “Management’s Discussion and Analysis,” the Consolidated Financial Statements of Flatbush Federal Bancorp, Inc. and the related notes included in this Annual Report. Selected Financial Condition Data: At December 31, (In thousands) 2009 2008 Total assets $ 155,979 $ 149,651 Loans receivable, net (1) 110,988 98,241 Mortgage-backed securities (2) 28,340 32,926 Cash and cash equivalents 5,458 7,678 Deposits 115,168 101,676 Borrowings 22,851 28,593 Stockholders’ equity 15,233 14,634 (1) Net of allowance for loan losses and deferred loan fees. (2) Mortgage-backed securities are classified as held to maturity. Selected Operating Data: For the Years Ended December 31, (In thousands, except per share data) 2009 2008 Total interest income $ 8,250 $ 7,954 Total interest expense 3,255 3,617 Net interest income 4,995 4,337 Provision forloan losses 649 - Non-interest income 261 327 Non-interest expense 4,280 4,448 Income taxes 132 67 Net income $ 195 $ 149 Net income per common share – basic and diluted $ 0.07 $ 0.06 13-1 Selected Financial Ratios and Other Data: At or for the Years Ended December 31, 2009 2008 Performance Ratios: Return on average assets (1) 0.13 % 0.10 % Return on average equity 1.29 % 0.96 % Net yield on average interest-earning assets 5.73 % 5.93 % Net yield on average interest-bearing liabilities 2.47 % 2.95 % Net interest rate spread (2) 3.26 % 2.98 % Net interest margin (3) 3.47 % 3.23 % Average interest-earning assets to average interest- bearing liabilities 1.09 x 1.09 x Capital Ratios: Average stockholders equity to average assets 9.72 % 10.72 % Tier 1 core ratio (to adjusted total assets) 10.42 % 10.86 % Total risk-based capital ratio 18.66 % 20.45 % Asset Quality Ratios: Allowance for loan losses to gross loans outstanding 0.75 % 0.19 % Non-performing loans to total assets 2.57 % 0.55 % Other Data: Number of full-service offices 3 3 (1) Ratio of net income to average total assets. (2) The difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. (3) Net interest income divided by average interest-earning assets. 13-2 Management’s Discussion and Analysis of Financial Condition and Results of Operation Flatbush Federal Bancorp, Inc. (the “Company”) is a federal corporation, which was organized in 2003 as part of the mutual holding company reorganization of Flatbush Federal Savings & Loan Association.The Company’s principal asset is its investment in Flatbush Federal Savings & Loan Association.The Company is a majority owned subsidiary of Flatbush Federal Bancorp, MHC, a federally chartered mutual holding company. At December 31, 2009, 1,484,208 shares of the Company’s common stock were held by its mutual holding company parent, and 1,252,699 shares were held by shareholders other than its mutual holding company parent.At December 31, 2009, Flatbush Federal Bancorp, Inc. had consolidated assets of $156.0 million, deposits of $115.2 million and stockholders’ equity of $15.2 million. General The results of operations depend primarily on the Company’s net interest income.Net interest income is the difference between the interest income earned on interest-earning assets, consisting primarily of loans, investment securities, mortgage-backed securities and other interest-earning assets (primarily cash and cash equivalents), and the interest paid on interest-bearing liabilities, consisting of NOW accounts, passbook and club accounts, savings accounts, time deposits and borrowings. The results of operations also are affected by provisions for loan losses, non-interest income and non-interest expense.Non-interest income currently consists primarily of fees and service charges, increases to the cash surrender value of bank owned life insurance and miscellaneous other income (consisting of fees for minimum balance requirements, dormant deposit accounts, fees charged to third parties for document requests and sale of money orders and travelers checks).Non-interest expense currently consists primarily of salaries and employee benefits, equipment, occupancy costs, data processing, deposit insurance premiums, other insurance premiums, and other operating expenses (consisting of legal fees, director compensation, postage, stationery, professional fees and other operational expenses).The Company’s results of operations also may be affected significantly by general and local economic and competitive conditions, changes in market interest rates, governmental policies and actions of regulatory authorities. Critical Accounting Policies The Company considers accounting policies involving significant judgments and assumptions by management that have, or could have, a material impact on the carrying value of certain assets or on income to be critical accounting policies.The Company considers allowance for loan losses, benefit plan assumptions and deferred income taxes to be critical accounting policies. Allowance for Loan Losses.The allowance for loan losses is the estimated amount considered necessary to cover credit losses inherent in the loan portfolio at the balance sheet date.The allowance is established through the provision for loan losses which is charged against income.In determining the allowance for loan losses, management makes significant estimates and has identified this policy as one of the most critical for the Company. Management performs a quarterly evaluation of the adequacy of the allowance for loan losses.Consideration is given to a variety of factors in establishing this estimate including, but not limited to, current economic conditions, delinquency statistics, geographic and industry concentrations, the adequacy of the underlying collateral, the financial strength of the borrower, results of internal loan reviews and other relevant factors.This evaluation is inherently subjective as it requires material estimates that may be susceptible to significant change. 13-3 The analysis has two components, specific and general allocations.Specific allocations are made for loans that are determined to be impaired.Impairment is measured by determining the present value of expected future cash flows or, for collateral-dependent loans, the fair value of the collateral adjusted for market conditions and selling expenses.The general allocation is determined by segregating the remaining loans by type of loan, risk weighting (if applicable) and payment history.The Company also analyzes historical loss experience, delinquency trends, general economic conditions and geographic and industry concentrations.This analysis establishes factors that are applied to the loan groups to determine the amount of the general allowance.Actual loan losses may be significantly more than the loan loss allowance established which could have a material negative effect on the Company’s financial results. Pension Plan Assumptions. Our pension plan costs are calculated using actuarial concepts, as required under accounting for defined pension benefit and other post retirement plans. Pension expense and the determination of our projected pension liability are based upon two critical assumptions; the discount rate and the expected return on plan assets. We evaluate each of these critical assumptions annually. Other assumptions impact the determination of pension expense and the projected liability including the primary employee demographics, such as retirement patterns, employee turnover, mortality rates, and estimated employer compensation increases. These factors, along with the critical assumptions, are carefully reviewed by management each year in consultation with our pension plan consultants and actuaries. Further information about our pension plan assumptions, the plan’s funded status, and other plan information is included in Note 11 to Consolidated Financial Statements. Deferred Income Taxes.The Company uses the asset and liability method of accounting for income taxes.Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.If current available information raises doubt as to the realization of the deferred tax assets, a valuation allowance is established.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The Company exercises significant judgment in evaluating the amount and timing of recognition of the resulting tax liabilities and assets, including projections of future taxable income.These judgments are reviewed on a continual basis as regulatory and business factors change. Comparison of Financial Condition at December 31, 2009 and 2008 The Company’s total assets at December 31, 2009 were $156.0 million compared to $149.7 million at December 31, 2008, an increase of $6.3 million, or 4.2%. Loans receivable increased $12.8 million, or 13.0%, to $111.0 million at December 31, 2009 from $98.2 million at December 31, 2008. As a partial offset, mortgage-backed securities decreased $4.6 million, or 14.0%, to $28.3 million at December 31, 2009 from $32.9 million as of December 31, 2008. Cash and cash equivalents decreased $2.2 million, or 28.6%, to $5.5 million at December 31, 2009 from $7.7 million at December 31, 2008. Total deposits increased $13.5 million, or 13.3%, to $115.2 million at December 31, 2009 from $101.7 million at December 31, 2008.Borrowings from the
